imprisonment). We conclude that the district court did not abuse its

                discretion at sentencing, and we

                            ORDER the judgment of conviction AFFIRMED.


                                                                 J.




                cc: Hon. Connie J. Steinheimer, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                   2